United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 07-2314/2863
                                   ___________

Aurora National Life Assurance        *
Company,                              *
                                      *
            Plaintiff,                *
                                      *
      v.                              *
                                      *
Gary Ewing; FL Assignments            *
Corporation; Singer Asset Finance     *
Company; Patreka Harrison, formerly   *
known as Patreka Lunsford, formerly   *
known as Patreka Ewing,               *
                                      *
            Defendants.               *      Appeals from the United States
_______________________               *      District Court for the
                                      *      Southern District of Iowa.
Patreka Harrison, formerly known as   *
Patreka Lunsford, formerly known as   *       [PUBLISHED]
Patreka Ewing,                        *
                                      *
            Cross Claimant –          *
            Appellant/Cross-Appellee, *
                                      *
      v.                              *
                                      *
Singer Asset Finance Company,         *
                                      *
            Counter Claimant –        *
            Appellee/Cross-Appellant. *
                                     ___________

                              Submitted: June 12, 2008
                                 Filed: June 18, 2008
                                  ___________

Before MURPHY, BYE, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       Patreka Harrison appeals the district court's1 decision concluding the structured
settlement documents which resolved her personal injury action did not prohibit her
from assigning her right to receive future annuity payments to Singer Asset Finance
Company (Singer) in exchange for immediate cash payments. See Aurora Nat'l Life
Assurance Co. v. Harrison, 462 F. Supp. 2d 951, 969-70 (S.D. Iowa 2006). Harrison
also appeals the district court's determination that the purchase agreements between
herself and Singer do not violate Iowa public policy.

       In a cross appeal, Singer challenges the amount of attorney fees the district
court awarded to it pursuant to its contractual right to recover fees from Harrison.
Singer also challenges the limits the district court placed upon the amount of interest
it could recover from Harrison. Finally, Singer claims the district court failed to give
clear directions to the clerk of district court regarding the amount of money it is
entitled to receive from a deposit of funds placed in the district court by Harrison's
annuity company, Aurora National Life Assurance Company.

       We have carefully reviewed the record and considered the parties' briefs.
Reviewing the issues raised in Harrison's appeal de novo, see Fitzgerald v. Action,
Inc., 521 F.3d 867, 871 (8th Cir. 2008) (setting forth the standard of review for a grant

      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                          -2-
of summary judgment), and the issues raised in Singer's cross appeal for an abuse of
discretion, see Computrol, Inc. v. Newtrend, L.P., 203 F.3d 1064, 1072 (8th Cir. 2000)
(setting forth the standard of review for an award of attorney fees pursuant to a
contractual provision allowing the recovery of "reasonable" fees) and Wingert &
Associates, Inc. v. Paramount Apparel Int'l, Inc., 458 F.3d 740, 743 (8th Cir. 2006)
(setting forth the standard of review for issues raised on appeal from the denial of a
motion for reconsideration under Rule 59(e) of the Federal Rules of Civil Procedure),
we find no error in the district court's disposition of Harrison's claims and no abuse
of discretion in the district court's disposition of Singer's claims. We therefore affirm
for the reasons stated by the district court in its thorough and well-reasoned orders.
See 8th Cir. Rule 47(b).
                          ______________________________




                                          -3-